Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
The present application, filed on October 15, 2020, in which claims 1-20 were presented for examination, of which claims 5-7, 13, 15-16, and 20 were withdrawn as being drawn to non-elected species. 

Election/Restrictions
Applicant’s election without traverse of Species I (embodiment as shown in Fig. 3 and 7, claims 1-4, 8-12, 14, and 17-19) in the reply filed on September 20, 2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 2, the limitation “a deformable material that is conformable to a facial region extending from below one check around the nose and to below the other cheek” in lines: 1-3 is claiming a human organism. Examiner suggests changing the limitation to “a deformable material configured to conform to a facial region extending from below one check around the nose and to below the other cheek”.
Regarding claim 12, the limitation “support layer connected to the facial mask extends laterally from bridge of the nose of a wearer to substantially under the eyes of the wearer” in lines: 1-3 is claiming a human organism. Examiner suggests changing the limitation to “support layer connected to the facial mask and configured to extend laterally from a bridge of the nose of a wearer to substantially under the eyes of the wearer”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether infringement of claims 17-19 occurs when one creates an apparatus that allows the user to practice the recited steps, or whether infringement occurs when the user actually uses the support layer and adhesive segment to perform the steps of manufacturing the device. Because claims 17-19 recites both a apparatus and the method for manufacturing that apparatus, it does not apprise a person of ordinary skill in the art of its scope, and it is invalid under section 112(b).

Claims 2, 12, and 17-19 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watts (US Patent 3,170,461).
Regarding claim 1, Watts discloses a system (combination of 24 and 28, Fig. 1-4), comprising: a support layer (24, Fig. 1 and 2); and an adhesive segment (28) on a side of the support layer (Col. 3, lines: 22-29, examiner notes element 28 is shown attached on sides of element 24 in Fig.1-3).  

Regarding claim 2, Watts discloses the support layer (24) includes a deformable material (Col. 3, line: 24) that is conformable to a facial region extending from below one check around the nose and to below the other cheek (Fig. 4, examiner notes it’s well known in the art that “cloth” is deformable to a degree).  

Regarding claim 3, Watts discloses the support layer is sized in dimensions to fold over an upper edge of a mask (as shown in Fig. 1-3) and to connect via the adhesive segment to a side of the mask (“sized in dimensions…side of the mask” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 4, Watts discloses the support layer is sized in dimensions to fold over an upper edge of a mask (as shown in Fig. 1-3) and to connect via the adhesive segment to a side of the mask (“sized in dimensions…side of the mask” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 8, Watts discloses the deformable material is selected from the group consisting of other bendable material (Col. 3, line: 24, examiner notes it’s well known in the art that “cloth” is a bendable material).

Regarding claim 9, Watts discloses the deformable material is selected from the group consisting of other bendable material (Col. 3, line: 24, examiner notes it’s well known in the art that “cloth” is a bendable material).  

Regarding claim 10,  Watts discloses the support layer (24) is further sized to extend at least length of a nose bridge of a mask wearer when the support layer is folded over an upper edge of a mask and connected via the adhesive segment to a side of the mask (“sized to extend…side of the mask” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 11, Watts discloses an aftermarket device (combination of 24 and 28, Fig. 1-4) for attachment to a facial mask (Fig. 1-3), comprising: a support layer (24) sized to fold over and under a central portion of an upper edge of the facial mask and extend laterally from centrally along the upper edge (“sized to fold…along the upper edge” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function examiner notes element 24 is shown folded over and under a portion of an upper edge of a face mask in Fig. 3, and extending laterally along the edge in Fig. 1 and 2); and an adhesive segment (28) connected to the support layer configured to connect to the facial mask (Col. 3, lines: 22-29).   

Regarding claim 12, Watts discloses the support layer (24) connected to the facial mask extends laterally from bridge of the nose of a wearer to substantially under the eyes of the wearer (examiner notes as shown in Fig. 1, 2, and 4).   
 
Regarding claim 14, Watts discloses the support layer is selected from the group consisting of: other conformable material (Col. 3, line: 24, examiner notes it’s well known in the art that “cloth” is a conformable material).

Regarding claim 17, Watts discloses a method of manufacture of the device of claim 1, comprising: forming the support layer (24, Fig. 1-3); and applying the adhesive segment to a portion of the support layer (28, Fig. 1-3, Col. 3, lines: 22-29).  

Regarding claim 18, Watts discloses a method of manufacture of the device of claim 11, comprising: forming the support layer (24, Fig. 1-3); and applying the adhesive segment to the support layer (28, Fig. 1-3,  Col. 3, lines: 22-29).  

Regarding claim 19, Watts discloses a method of manufacture of the device of claim 12, comprising: forming the support layer (24, Fig. 1-3); and applying the adhesive segment to the support layer (28, Fig. 1-3, Col. 3, lines: 22-29).  


Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHALED ANNIS/Primary Examiner, Art Unit 3732